Citation Nr: 1100046	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for a thoracic spine 
strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to January 
2007.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2008, a statement of the 
case was issued in February 2009, and a substantive appeal was 
received in April 2009.  An RO hearing was requested, but 
subsequently canceled. 

The Board notes that in the Veteran's notice of disagreement, she 
also disagreed with the rating assigned to her service connected 
stress incontinence.  However, she withdrew the issue by way of a 
January 2008 correspondence. 

The Veteran also disagreed with the denial of service connection 
for intermittent heart palpations.  The RO granted service 
connection for paroxysmal supraventricular tachycardia in a 
February 2009 rating decision.  The Veteran filed an April 2009 
notice of disagreement in regards to the rating assigned.  The RO 
issued a March 2010 statement of the case; but the Veteran failed 
to file a substantive appeal.  Consequently, the issues of an 
increased rating for stress incontinence and an increased rating 
for paroxysmal supraventricular tachycardia are not before the 
Board.  


FINDING OF FACT

The Veteran's service-connected thoracolumbar spine strain is not 
manifested by forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks during the past 12 
months.  




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess 
of 10 percent for the Veteran's service-connected thoracolumbar 
spine strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243, 
5293 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in January 2008, 
subsequent to the initial adjudication.  While the notice was not 
provided prior to the initial adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a February 2009 statement 
of the case and a March 2010 supplemental statement of the case, 
following the provision of notice.  The appellant has not alleged 
any prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit reversed the Court's holding in Vazquez, to the 
extent the Court imposed a requirement that VA notify a Veteran 
of alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. 
Sept. 4, 2009).  The Board notes that the RO sent the Veteran an 
amended VCAA notice in October 2008.  Reviewing the October 2008 
correspondence in light of the Federal Circuit's decision, the 
Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-
compliant notice as to her increased rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant 
in obtaining evidence; afforded the Veteran physical examinations 
in September 2006, January 2009, and January 2010; obtained 
medical opinions as to the etiology and severity of disabilities; 
and afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant to 
the issue on appeal have been obtained and associated with the 
Veteran's claims file; and the appellant has not contended 
otherwise.  

The Board acknowledges the Veteran's contention that a recent 
examination was not adequate because the examiner was a 
cardiologist and not a back expert.  Neither law, nor regulation, 
nor the Court's caselaw requires that VA medical examinations be 
conducted by examiners with any particular expertise or specialty 
in order to comply with the duty to assist; rather, VA medical 
examinations must be " 'provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnosis, statements, or opinions.' "  Cox v. Nicholson, 20 
Vet.App. 563, 569 (2007) (quoting 38 C.F.R. § 3.159(a)(1) 
(2006)).  The Veteran has offered general objections without 
pointing to any particular errors or failures by the examiner in 
connection with the examination, and the Board finds the 
Veteran's objections regarding the adequacy of the examination to 
be without merit. 



Increased Ratings

The present appeal involves the Veteran's claim that the severity 
of her service-connected thoracolumbar spine strain warrants a 
higher disability rating.  Disability evaluations are determined 
by the application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected thoracolumbar spine strain has 
been rated by the RO under the provisions of Diagnostic Code 
5237.  

The current General Rating Formula for Diseases and Injuries 
holds that for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 40 
percent rating is warranted when there is unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 30 percent rating is 
warranted when there is forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine.  

A 20 percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 10 percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.

The criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest 
five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  5235 Vertebral fracture or dislocation 5236 
Sacroiliac injury and weakness 5237 Lumbosacral or cervical 
strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental 
instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003) 5243 Intervertebral disc syndrome

Under Diagnostic Code 5293, a 60 percent disability rating is 
warranted when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 40 
percent rating is warranted when there are incapacitating 
episodes having a total duration of at least four weeks, but less 
than six weeks during the past 12 months.  A 20 percent rating is 
warranted when there are incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks during 
the past 12 months.  A 10 percent rating is warranted when there 
are incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 months.  An 
incapacitating episode is defined as a period of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest prescribed by a physician and treatment by a physician.  An 
evaluation could be had either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
separate evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities 
under 38 C.F.R. § 4.25, whichever method resulted in the higher 
evaluation.  This latter manner of rating disability suggests 
that a rating higher than 60 percent might be awarded.

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  

The Veteran underwent a VA examination in September 2006.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of constant, sharp, burning 
and stinging pain (rated a 6/10) for which nothing seemed to 
help.  She stated that she was being treated with nonsteroidal 
anti-inflammatory drugs (NSAIDs), which help.  The Veteran's 
disability did not affect her walking; and she did not require 
walking devices.  Limitations included the inability to stand for 
more than 30 minutes; the inability to lift greater than 30 
pounds; and the inability to run; and the inability to walk 
greater than a mile.  

Upon examination, the Veteran's range of motion was not affected 
by habitus or other factors.  The only objective finding was 
positive tenderness to palpation in the mid to lower back.  The 
Veteran achieved flexion to 90 degrees (with 5/10 pain from 45 
degrees to 90 degrees); extension to 30 degrees (with pain); 
lateral flexion to 35 degrees bilaterally (with 2-3/10 pain); and 
rotation to 30 degrees bilaterally (with 4/10 pain).  The Veteran 
was diagnosed with a thoracolumbar spine strain.

The Veteran underwent another VA examination in January 2009.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran once again complained of constant, 5/10 
pain.  She stated that acupuncture and ice packs helped.  He 
reported minor flare-ups after excessive activity.  She denied 
the need for complete bed rest.  She could continue activities of 
daily living as well as occupational duties.  She walked unaided 
and stated that she could walk three miles.  The disability had 
no effect on the Veteran's mobility, activities of daily living, 
usual occupation, recreational activities, or driving.  

Upon examination, the Veteran achieved forward flexion from 0 to 
90 degrees (with pain at 90 degrees); extension from 0 to 30 
degrees; lateral flexion from 0 to 30 degrees bilaterally; and 
rotation from 0 to 30 degrees bilaterally.  Repeated and resisted 
motion did not further limit her range of motion.  

The Veteran underwent a final VA examination in January 2010.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran stated that she was not undergoing any 
current treatments.  She stated that she used acupuncture for a 
while and that it would provide relief for several months.  She 
also gets some relief with stretching and exercise.  In addition 
to pain, she complained of fatigue, decreased range of motion, 
stiffness, and sharp pain radiating into the left buttock.  The 
low back pain was described as moderate, and occurring one to six 
days per week.  When the pain strikes, it lasts for one to two 
days.  She denied flare-ups of pain and incapacitating episodes.  
She reported being able to walk one to three miles.  

Upon examination, the Veteran's spine appeared normal.  There was 
no ankylosis, spasm, atrophy, guarding, or weakness.  There was 
pain with motion and tenderness.  The Veteran was able to achieve 
flexion from 0 to 80 degrees; extension from 0 to 15 degrees; 
left lateral flexion from 0 to 30 degrees; right lateral flexion 
from 0 to 20 degrees; left lateral rotation from 0 to 30 degrees; 
and right lateral rotation from 0 to 20 degrees.  The examiner 
found that (due to pain) there was additional limitation 
following repetitive motion.  After repetitive motion, the 
Veteran was only able to achieve flexion from 0 to 70 degrees; 
extension from 0 to 10 degrees; left lateral flexion from 0 to 30 
degrees; right lateral flexion from 0 to 15 degrees; left lateral 
rotation from 0 to 30 degrees; and right lateral rotation from 0 
to 15 degrees.  The Veteran reported that the amount of time she 
has lost from work in the past year has been less than one week.  

The Board notes that in order to warrant a rating in excess of 10 
percent, the Veteran's thoracolumbar spine disability must be 
manifested by forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, incapacitating episodes having a total duration of 
at least two weeks, but less than four weeks during the past 12 
months.   

In regards to incapacitating episodes, the Veteran has 
consistently denied having them.  She reported in her January 
2010 examination that the disability has resulted in less than 
one week's time off from work.  Furthermore, an incapacitating 
episode is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that require bed rest prescribed by 
a physician and treatment by a physician.  There is no evidence 
that the Veteran has been prescribed at least two weeks of 
bedrest in the past 12 months.  Consequently, a rating in excess 
of 10 percent is not warranted under Diagnostic Code 5293.  

At the Veteran's September 2006, January 2009, and January 2010 
VA examinations, she achieved forward flexion to 90 degrees, 90 
degrees, and 80 degrees respectively.  As such, the evidence is 
against a finding that the Veteran's forward flexion has been 
limited to greater than 30 degrees but not greater than 60 
degrees.

The Veteran's combined range of motion of the thoracolumbar spine 
was 250 degrees, 240 degrees, and 195 degrees respectively.  As 
such, the evidence is against a finding that the Veteran's 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees.  

In a December 2010 informal hearing presentation, the Veteran's 
representative argued that the combined range of motion was 150 
degrees, which is almost the 120 degrees required to warrant a 20 
percent rating; and that it is half-way between the 10 and 20 
percent ratings.  However, the Board notes that the Veteran's 
combined range of motion was not 150 degrees, it was 195 degrees 
(80 degrees flexion, 15 degrees extension, 30 degrees left 
lateral flexion, 20 degrees right lateral flexion, 30 degrees 
left lateral rotation, and 20 degrees right lateral rotation = 
195 degrees).  Moreover, even after repetitive motion, the 
Veteran's combined range of motion was 170 degrees (70 degrees 
flexion, 10 degrees extension, 30 degrees left lateral flexion, 
15 degrees right lateral flexion, 30 degrees left lateral 
rotation, and 15 degrees right lateral rotation = 170 degrees.)  
This amount of range of motion falls squarely within the rating 
criteria for a 10 percent rating.  

Finally, in regards to DeLuca criteria, the January 2010 VA 
examiner found that pain on repetitive motion caused range of 
motion to be further limited to 70 degrees of forward flexion and 
170 degrees of combined range of motion.  Even with DeLuca 
criteria considered, the range of motion falls squarely within 
the rating criteria for a 10 percent rating.  There is no medical 
evidence to show that there is any additional loss of motion of 
the thoracolumbar spine due to pain or flare-ups of pain, 
supported by objective findings, or due to excess fatigability, 
weakness or incoordination, to a degree that supports a rating in 
excess of 10 percent.  The September 2006 examination did report 
pain on flexion at 45 degrees, but flexion was not limited by the 
pain to 45 degrees; flexion was to 90 degrees despite the pain.

In sum, the Board finds that the preponderance of the evidence is 
against entitlement to a rating in excess of 10 percent at this 
time.  The schedular criteria for a higher rating have simply not 
been met.  

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  However, as discussed above, the evidentiary 
record in this case persuasively shows that the Veteran's pain 
and limitation of motion symptoms squarely match the type and 
degree of the examples set forth under the criteria for the 
current 10 percent schedular rating.  Consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
appropriate in such a case where the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  See 
generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board 
therefore finds that referral for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Finally, in making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

The Board's decision should not be read as suggesting that the 
Veteran does not suffer any impairment due to her low back 
disability.  Rather, the Board in applying the regulatory 
criteria is unable to find that the disability picture more 
nearly approximates the criteria for a rating in excess of 10 
percent at this time.  The Veteran may always file a new claim 
for an increased rating should the disability increase in 
severity in the future. 


ORDER

The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


